DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election of Invention I, Claims 1-11, in the reply filed on 7/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement
The listing of references in the Office Action for Japanese Application No. 2020-513644 dated October 26, 2021 in the information disclosure statement filed 1/18/2022 is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statement filed 7/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “homogeneous data” in claim 7 is vague and renders the claim indefinite.  The phrase “homogeneous data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, data needs to be different in order to provide a training effect, and therefore it is obscure by which property the data is "homogeneous".
Claim 8 is vague, highly confusing and renders the claim indefinite.  The claim specifies “parameters corresponding to different wavelength ranges correspond to a same wavelength range.” Parameters can only either correspond to "different wavelength ranges" or to the "same wavelength range". Therefore, a skilled person cannot be expected to understand by which operation the criteria of claim 8 can be achieved. Does the applicant mean some type of wavelength compensation? This is not explained in the specification. Detailed clarification AND correction are required.
The examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Accordingly, an examination of claims 7 and 8 under 35 USC 102 and 35 USC 103 is precluded at this time.
The phrase “update data” in claim 9 is vague and renders the claim indefinite.  The phrase “update data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the difference between "update data" and other data is, since during the training procedure each new data set from the training data provides an update to the neural network. For the purpose of compact prosecution, the recited language of claim 9 is being interpreted as data.
Claim 10, not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 9, thereby containing all the limitations of the claim on which it depends.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to define all the components of the equation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (Park G et. al.: "Neural-net based optical ellipsometry for monitoring growth of semiconductor films", ANNUAL REVIEW IN AUTOMATIC PROGRAMMING, vol. 19, 1 January 1994, pages 123-128, XP026679041).
Regarding Independent Claim 1, Park discloses a method (abstract, throughout the text) for determining an optical constant of a material (such as refractive index, n, extinction coefficient, k, and/or film thickness, d, for example), comprising:
acquiring ellipsometric parameters of the material (Sect. 2, Ψ, δ); and
inputting the ellipsometric parameters into a machine learning model (Sect. 4) to obtain the optical constant of the material (such as refractive index, n, extinction coefficient, k, and/or film thickness, d, for example) corresponding to the ellipsometric parameters (see Sect.  2); the machine learning model comprising a mapping relationship between the ellipsometric parameters and the optical constant of the material (p. 125 r. column equations, Fig. 4-2).
Regarding Claim 2, Park discloses the method according to claim 1, wherein the machine learning model is established by:
constructing each neural network layer of an initial model based on the mapping relationship between ellipsometric parameters and the optical constant of the material corresponding to the ellipsometric parameters (p. 125 r. column);
constructing sample data which comprises the ellipsometric parameters and the optical constant of the material (as applied to Figs. 4-2, 4-3 and equations related to them); and
training the each neural network layer of the initial model with the sample data to obtain the machine learning model (Sect 4).
Regarding Claim 3, Park discloses the method according to claim 2, wherein the training the each neural network layer of the initial model with the sample data to obtain the machine learning model comprises:
inputting the ellipsometric parameters to the initial model to obtain current output data (sect. 3, 4, figs, 4-2, 4-3);
calculating a difference value between the current output data and a corresponding optical constant of the material, and when the difference value is greater than or equal to a preset value, adjusting network parameters of the each neural network layer of the initial model according to the difference value (p. 126, left col., bottom para., "errors less than 1 %"); and
calculating the difference value by an iterative operation until the difference value is less than the preset value, determining that each neural network layer of the initial machine learning model reaches convergence and obtaining the machine learning model (p. 125, left col., bottom para. “one more set of Ψ and δ is added in the construction of the neural-nets”).
Regarding Claim 4, Park discloses the method according to claim 2, wherein the training the each neural network layer of the initial model with the sample data to obtain the machine learning model comprises:
dividing the sample data into a training set, a validation set and a test set (p. 127, left col., "training mode" and "consulting");
inputting the training set and the validation set into the initial model respectively (p. 127, left col.), optimizing the initial model to obtain optimization models and recording the optimization models constantly (Sect. 3, quadratic optimization procedure), while generating an error curve of the training set and an error curve of the validation set (p. 126, left col., Sect. 5);
taking an optimization model as a first optimization model at a moment when an error value of the error curve of the verification data no longer decreases (p. 126, left col., bottom para); and
inputting input parameters in the test set into the first optimization model to obtain a first output parameter obtained by an operation via the first optimization model, determining an error between the first output parameter and a reference output parameter in the test set, and taking the first optimization model as the machine learning model when the error is within a preset range (p. 126, left col., bottom para., "errors less than 1 %").
Regarding Claim 5, Park discloses the method according to claim 2, wherein the training the each neural network layer of the initial model with the sample data to obtain the machine learning model comprises:
dividing the sample data into a training set, a validation set, and a test set (p. 127, left col., "training mode" and "consulting");
inputting the training set and the validation set into the initial model respectively (p. 127, left col.), optimizing the initial model to obtain optimization models and recording the optimization models constantly (Sect. 3, quadratic optimization procedure), meanwhile generating an error curve of the training set and an error curve of the validation set (p. 126, left col., Sect. 5);
selecting M optimization models which perform best on the validation set from all optimization models, and averaging parameters of the M optimization models to obtain a second optimization model (p. 126, left col., bottom para.); and
inputting input parameters in the test set into the second optimization model to obtain a second output parameter which is obtained by an operation via the second optimization model, determining an error between the second output parameter and a reference output parameter in the test set, and taking the second optimization model as the machine learning model when the error is within a preset range (p. 126, left col., bottom para., "errors less than 1 %").
Regarding Claim 6, Park discloses the method according to claim 2, wherein the training the each neural network layer of the initial model with the sample data to obtain the machine learning model comprises:
dividing the sample data into a training set, a validation set, and a test set (p. 127, left col., "training mode" and "consulting");
inputting the training set and the validation set into the initial model respectively (p. 127, left col.), optimizing the initial model to obtain optimization models and recording the optimization models constantly (Sect. 3, quadratic optimization procedure), meanwhile generating an error curve of the training set and an error curve of the validation set (p. 126, left col., Sect. 5);
randomly selecting N optimization models from all optimization models, and averaging parameters of the N optimization models to obtain a third optimization model (p. 126, left col.); and
inputting input parameters in the test set into the third optimization model to obtain a third output parameter which is obtained by an operation via the third optimization model, determining an error between the third output parameter and an reference output parameter in the test set, and taking the third optimization model as the machine learning model when the error is within a preset range (p. 126, left col., bottom para., "errors less than 1 %").
Regarding Claim 9, Park discloses the method according to claim 1, further comprising:
taking the ellipsometric parameters as input parameters of update data and the optical constant of the material obtained by operation via the machine learning model as an output parameter of the update data, respectively (Figs. 3-1, 4-1, 4-2, 4-3, throughout the text);
inputting the input parameters of the update data into the machine learning model to obtain current update output data (Figs. 3-1, 4-1, 4-2, 4-3, Sect. 3 right col., Sect. 4);
calculating a difference value between the current updated output data and the output parameter of the updated data, and when the difference value is greater than or equal to the preset value, adjusting network parameters of the each nerve network layer of the machine learning model according to the difference value (p. 125, left col., bottom para. “one more set of Ψ and δ is added in the construction of the neural-nets”); and
calculating the difference value with an iterative operation until the difference value is less than a preset value, determining that each neural network layer of the machine learning model reaches convergence thereby completing update of the machine learning model (p. 126, left col., bottom para., "errors less than 1 %").
Regarding Claim 10, Park discloses the method according to claim 9, wherein the ellipsometric parameters comprise Δ and Ψ, and the ellipsometric parameters (Δ, Ψ) satisfy the following equation (only defines the very basic equation of ellipsometry, i.e. inherent for the type of measurement):

    PNG
    media_image1.png
    56
    137
    media_image1.png
    Greyscale
 
Regarding Claim 11, Park discloses the method according to claim 1, wherein the machine learning model comprises one or more of a convolutional neural network, a fully-connected neural network, or a recurrent neural network (Fig. 3-1(b), for fully connected networks, each neuron in one layer is connected to all neurons in the next layer).

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park1 (Gwang-Hoon Park, Yoh-Han Pao, B. Igelnik, K. G. Eyink and S. R. LeClair, "Neural-net computing for interpretation of semiconductor film optical ellipsometry parameters," in IEEE Transactions on Neural Networks, vol. 7, no. 4, pp. 816-829, July 1996, doi: 10.1109/72.508926).
Regarding Independent Claim 1, Park1 discloses a method (abstract, throughout the text) for determining an optical constant of a material (such as refractive index, n, extinction coefficient, k, and/or film thickness, d, for example), comprising:
acquiring ellipsometric parameters of the material (Sect. II, Ψ, Δ); and
inputting the ellipsometric parameters into a machine learning model (Sect. V) to obtain the optical constant of the material (such as refractive index, n, extinction coefficient, k, and/or film thickness, d, for example) corresponding to the ellipsometric parameters (see Sect.  II); the machine learning model comprising a mapping relationship between the ellipsometric parameters and the optical constant of the material (p. 823, l. column equations, Fig. 5).
Regarding Claim 2, Park1 discloses the method according to claim 1, wherein the machine learning model is established by:
constructing each neural network layer of an initial model based on the mapping relationship between ellipsometric parameters and the optical constant of the material corresponding to the ellipsometric parameters (p. 823, l. column);
constructing sample data which comprises the ellipsometric parameters and the optical constant of the material (as applied to Figs 5 and 6); and
training the each neural network layer of the initial model with the sample data to obtain the machine learning model (sect VI).
Regarding Claim 3, Park1 discloses the method according to claim 2, wherein the training the each neural network layer of the initial model with the sample data to obtain the machine learning model comprises:
inputting the ellipsometric parameters to the initial model to obtain current output data (Sect V, Figs. 5, 6);
calculating a difference value between the current output data and a corresponding optical constant of the material, and when the difference value is greater than or equal to a preset value, adjusting network parameters of the each neural network layer of the initial model according to the difference value (p. 824, left col., 2nd para., "errors of less than 1%"); and
calculating the difference value by an iterative operation until the difference value is less than the preset value, determining that each neural network layer of the initial machine learning model reaches convergence and obtaining the machine learning model (bridging para. p. 822-823, “one more (Ψ, Δ) is added in the construction of the neural-nets”).
Regarding Claim 9, Park discloses the method according to claim 1, further comprising:
taking the ellipsometric parameters as input parameters of update data and the optical constant of the material obtained by operation via the machine learning model as an output parameter of the update data, respectively;
inputting the input parameters of the update data into the machine learning model to obtain current update output data;
calculating a difference value between the current updated output data and the output parameter of the updated data, and when the difference value is greater than or equal to the preset value, adjusting network parameters of the each nerve network layer of the machine learning model according to the difference value; and
calculating the difference value with an iterative operation until the difference value is less than a preset value, determining that each neural network layer of the machine learning model reaches convergence thereby completing update of the machine learning model.
Regarding Claim 10, Park1 discloses the method according to claim 9, wherein the ellipsometric parameters comprise Δ and Ψ, and the ellipsometric parameters (Δ, Ψ) satisfy the following equation (see Equation 1, p. 817):

    PNG
    media_image1.png
    56
    137
    media_image1.png
    Greyscale
 
Regarding Claim 11, Park1 discloses the method according to claim 1, wherein the machine learning model comprises one or more of a convolutional neural network, a fully-connected neural network, or a recurrent neural network (Fig. 2(b), for fully connected networks, each neuron in one layer is connected to all neurons in the next layer).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877